Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
two sections wherein both of the first and the second properties are either size-independent physical properties or chemical properties (claim 1) or
two sections of first and second materials having different properties such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section, thereby providing a visible indication corresponding to the first predetermined frequency.
as described in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 2-15 and 17-20 are objected for including subject matter not shown in the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation and research, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant does not teach a body including a first section having a first property and a second section directly attached to the first section and having a second property different than the first property such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section thereby providing a visible indication corresponding to the first predetermined frequency, wherein both of the first and the second properties are either size-independent physical properties or chemical properties, in sufficient detail that the person of ordinary skill would know how to make and use a frequency and detection and display device according to the claim limitations.  In other words, the specification does not specify any particular first or second property that is size-independent or chemical that is suitable for providing a frequency sensitive visual indication. 
The undue experimentation factors cited in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), are: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A) The claims are very broad, drawing to non-specific size-independent or chemical properties.
B) The nature of the invention is not known to be practiced by anyone else.
C) Prior art correlates only to size-dependent and non-chemical solutions, and mostly to electronic tuners that detect the vibration signal electrically or optically. 
D) The skills of the person of ordinary skill correlate to mechanical tuners with size dependent vibrating sections.
E) The predictability for vibration detection are around the size-independent or chemical properties is not well documented.
F) The applicant’s specification covers the details in broad terms of what may be possible, and does not describe a specific example a combination of size-independent or chemical properties that can be tapped for detecting specific frequencies.
G) The examiner is not aware of any easily usable examples.
H) It would appear to take a lot of experimentation for a person of ordinary skill to make the invention.
As such the level of experimentation to make and use the claimed invention is considered undue.  Further the applicant does not demonstrate possession of the claimed invention.
Claims 2-14 are rejected for dependence on rejected claim 1 for failing to correspond to a detailed embodiment that a person of ordinary skill can make and use.
Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation and research, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant recites a body including a first section made of a first material and a second section directly attached to the first section and made of a second material different than the first material such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section, thereby providing a visible indication corresponding to the first predetermined frequency.  
The applicant does enable claim 16 in reciting a specific combination of two materials in a specific structure such that that a body including a first section made of a first material and a second section directly attached to the first section and made of a second material different than the first material such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section, thereby providing a visible indication corresponding to the first predetermined frequency.
A such that limitation is a citation to a specific means for meeting the functional limitations that follow.  From the specification, the description suggests providing this function might be possible, does not provide any specific examples.
A) The claims are very broad, drawing to non-specific first and second materials that vibrate at different frequencies
B) The nature of the invention is not known to be practiced by anyone else.
C) Prior art correlates only to size-dependent and non-chemical solutions, and mostly to electronic tuners that detect the vibration signal electrically or optically. 
D) The skills of the person of ordinary skill correlate to mechanical tuners where all sections are of the same material with size dependent vibrating sections.
E) The predictability for vibration detection are around the selecting different materials for their frequency detection properties is not well documented.
F) The applicant’s specification covers the details in broad terms of what may be possible, and does not describe a specific example a combination of two materials that can be tapped for detecting specific frequencies.
G) The examiner is not aware of any easily usable examples.
H) It would appear to take a lot of experimentation for a person of ordinary skill to make the invention.
As such the level of experimentation to make and use the claimed invention is considered undue.  Further the applicant does not demonstrate possession of the claimed invention. 
Subject Matter Not Rejected on the Merits
Claims 1-20 are not rejected on the patentable merits.  
Regarding claim 1, the examiner did not discover a reference teaching a body including a first section having a first property and a second section directly attached to the first section and having a second property different than the first property such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section thereby providing a visible indication corresponding to the first predetermined frequency, wherein both of the first and the second properties are either size-independent physical properties or chemical properties.
The italicized text is the key limitation, which is subject 
The closest related prior art includes prior art inventions where the first  and second properties are size dependent properties. Schneider et al. (U. S. Patent 3,691,894) and Petroff (U. S. Patent 2,779.,920) teach mechanical frequency detectors that have size-dependent members 18, for detecting specific frequencies, but not size-independent members.  LaGuardia et al. (U. S. Patent Publication 2008/0142529) and Huffer et al. (U. S. Patent 4,544,614) teach chemical solution for detecting temperature, but not frequency.
Claims 2-15 are also considered not rejected on the merits because of dependent on claim 1. 
Regarding claim 16, the examiner did not discover a frequency detection and display device powered only by mechanical vibration comprising: a body including a first section made of a first material and a second section directly attached to the first section and made of a second material different than the first material such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section, thereby providing a visible indication corresponding to the first predetermined frequency. 
Schneider et al. and Petroff teach devices where the first and second sections are understood to be of the same materials and not of different materials as cited. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 30/2022